           Case 3:19-cv-00079-MMD-WGC Document 215 Filed 09/01/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3                                                         Case No.: 3:19-cv-00079-MMD-WGC
      EMMANUEL CABALLERO,
 4                                                                         Order
             Plaintiff
 5                                                                    Re: ECF No. 214
      v.
 6
      ROMEO ARANAS, et. al.,
 7
             Defendants
 8

 9
            Before the court is Plaintiff’s motion seeking to un-redact portions of his dental records
10
     previously filed with the court that he needs to prepare his response to Defendants’ motion for
11
     summary judgment. (ECF No. 214.)
12
            Plaintiff asks that the doctor’s name be unredacted from ECF Nos. 140-14 at 18, 19, and
13
     20, and that the notes regarding Caballero’s treatment be unredacted from ECF No. 140-14 at 31.
14
     ECF Nos. 140 at 18, 19 and 20 are dental records from NDOC. They appear to contain the name
15
     and birthdate and inmate identification, visit and information about the type of treatment as well
16
     as the caregiver’s initials. The documents are redacted because they contain that same information
17
     about other inmates, which is not relevant to Plaintiff’s case and shall remain redacted. Plaintiff
18
     claims, however, that the bottom line of the information column on the form contains the doctor’s
19
     name, and he wishes to have this information un-redacted. He provides an example of the same
20
     form where the doctor’s name is unredacted. (ECF No. 140-14 at 17.)
21
            Plaintiff also asks that the notes section for document ECF No. 140-14 at 31 to
22
     be unredacted to reveal the notes regarding Plaintiff. ECF No. 140-14 at 31 does have the notes
23
        Case 3:19-cv-00079-MMD-WGC Document 215 Filed 09/01/21 Page 2 of 2




 1 unredacted. It is ECF No. 140-14 at 41 that has the notes for Plaintiff unredacted. ECF No. 140-

 2 14 at 41 corresponds with the document he has submitted with this motion.

 3         Plaintiff’s motion (ECF No. 214) is GRANTED. Defendants shall provide Plaintiff with

 4 copies of ECF Nos. 140-14 at 18, 19, and 20, that un-redact the very bottom line of the information

 5 column to reveal the doctor’s name (but the information related to other inmates shall remain

 6 redacted). In addition, Defendants shall provide Plaintiff with a copy of ECF No. 140-14 at 41 that

 7 un-redacts the notes regarding Plaintiff (but the information related to other inmates shall remain

 8 redacted). Defendants shall provide these documents to Plaintiff by the end of the day on Friday,

 9 September 3, 2021.

10         Plaintiff’s response to Defendants’ motion for summary judgment was previously due on

11 Friday September 3, 2021, and Defendant’s reply was due on Friday September 17, 2021. Plaintiff

12 shall have an extension up to and including September 17, 2021, to file his response to

13 Defendants’ motion. Defendants’ reply is due on or before October 1, 2021.

14         IT IS SO ORDERED.

15         Dated: September 1, 2021.

16                                                          _________________________________
                                                            William G. Cobb
17                                                          United States Magistrate Judge

18

19

20

21

22

23



                                                    2
